Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 6/18/20, is a national stage entry of PCT/US2018/066892, International Filing Date: 12/20/2018. PCT/US2018/066892 claims priority from provisional application 62608324, filed 12/20/2017. 

Status of Claims and Response to Restriction Requirement
Claims 1-19 are pending as of the response filed on 7/11/22. Applicant’s election of alcoholic liver disease, and fluconazole as the antifungal agent in the reply filed on 7/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
The elected disease, alcoholic liver disease, has been found to be free of the prior art in the claimed method. Therefore, search and examination were extended to the following additional inflammatory diseases: inflammatory bowel disease, Graves’ disease, Crohn’s disease, ulcerative colitis, spondyloarthritis, systemic lupus erythematosus, and diabetes, with the elected antifungal agent, fluconazole. 
Claims 1-19 were examined. Claims 1, and 6-19 are rejected. Claims 2-5 are objected to. 

Claim Rejections-35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-11, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a method of identifying a subject having an inflammatory disease as being suitable for treatment with an anti-fungal agent comprising detecting the presence of a loss-of-function mutation in the CX3CR1 gene, and if a loss-of-function mutation in the CX3CR1 gene is detected, identifying the subject as being suitable for anti-fungal therapy. The judicial exceptions are the natural phenomenon of inflammatory disease associated with a loss-of-function mutation in the CX3CR1 gene, and the mental step of deciding the subject as being suitable for anti-fungal therapy based on evaluation of the presence of the mutation. These judicial exceptions are not integrated into a practical application because there is no active step of treating the patient based upon the detection of the CX3CR1 gene mutation, e.g., administering the anti-fungal agent, or administering some form of treatment. The claims don’t require any particular machine or transformation of a particular article to a different state or thing. The claims don’t include additional elements that amount to sufficiently more than the judicial exceptions because the step of detecting the presence of a loss-of-function mutation in the CX3CR1 gene was known and routine in the prior art; see Shah et. al., Diabetes, vol. 60, pp. 1512-1518, publ. 2011 (p. 1512, see Results section of abstract; p. 1514, right col., both para under section titled “Genetic variation in CX3CR1…”; p. 1516, Table 1). Also, see Lionakis et. al., The J. Clin. Investigation, vol. 123(12), pp. 5035-5051, publ. 2013 (cited in an IDS; see abstract; p. 5043, left col., last para-right col., right col., 2nd para). 
For the sake of providing compact prosecution, claims 10-11, and 13-16 were alternatively examined as further comprising the active step of administering an anti-fungal agent. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-10, 12-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et. al., Diabetes, vol. 60, pp. 1512-1518, publ. 2011, in view of Kaufmann et. al., US 20050049208 A1 (publ. 3/3/2005).
The claims are drawn to a method of treating the inflammatory disease, diabetes, in a subject who has been diagnosed with one or more loss-of-function mutations in the CX3CR1 gene comprising administering to the subject a composition comprising a therapeutically effective amount of the elected anti-fungal agent, fluconazole. The claims are also drawn to a method of identifying a subject having an inflammatory disease, diabetes, as being suitable for treatment with an anti-fungal agent comprising detecting the presence of a loss-of-function mutation in the CX3CR1 gene, and if a loss-of-function mutation in the CX3CR1 gene is detected, identifying the subject as being suitable for anti-fungal therapy, and further administering the elected antifungal agent, fluconazole. 
Shah teaches fractalkine, also known as CX3CL1, as a chemokine that signals through its receptor, CX3CR1, and has been implicated in the recruitment and adhesion of monocytes and T-cells in atherosclerosis, rheumatologic disorders, and HIV-1 (p. 1512, abstract & 2nd para). Shah further teaches CX3CL1/CX3CR1 as a novel inflammatory adipose chemokine system that modulates monocyte adhesion to adipocytes and is associated with obesity, insulin resistance, and type 2 diabetes, and that modulation of CX3CL1/CX3CR1 can modulate chronic inflammatory diseases (p. 1512, Conclusion para of abstract, and 2nd para). Shah further teaches CX3CL1 is increased in obesity and adipose inflammation, while genetic variation in CX3CR1 is associated with metabolic traits in humans, and higher plasma CX3CL1 levels in subjects with type 2 diabetes, compared to control subjects (p. 1512, last para-p. 1513, left col., 1st para). Shah teaches two SNPs in CX3CR1, rs3732378 (T280M), and rs3732379 (V249I), were found to be associated with obesity in a previous study; additionally, in Shah’s study, rs3732378 was associated with metabolic syndrome and type 2 diabetes traits (p. 1512, see Results section of abstract; p. 1514, right col., both para under section titled “Genetic variation in CX3CR1…”; p. 1516, Table 1). As Shah teaches the CX3CR1 SNP, rs3732378, to be associated with type 2 diabetes, the limitation of a loss-of-function mutation of CX3CR1 as recited by the instant claims is met, as this variant is recited by instant claims 6-7, & 13-14 as a loss-of-function variant. Therefore, diagnosis of a subject with an inflammatory disease, type 2 diabetes, wherein the subject has a loss-of-function mutation in the CX3CR1 gene, would have been prima facie obvious based on the teachings of Shah. 
Shah doesn’t teach treatment with an anti-fungal agent.
Kaufmann teaches a method of treating diabetes involving administering one or more anti-fungal agents in amounts, frequencies, and durations effective for treating diabetes (title & abstract; para [0002]). Kaufmann teaches fungal and yeast infections to be more common in diabetic subjects (para [0022-0023]). Kaufmann additionally teaches treatment of type 2 diabetes (para [0003-0004], [0057]). Kaufmann exemplifies fluconazole as an anti-fungal agent for treatment, in a variety of doses and regimens (para [0154-0162]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant claims, to have treated a diabetic subject having the CX3CR1 SNP, rs3732378, comprising administering the elected anti-fungal agent, fluconazole, at a therapeutically effective amount, in consideration of Shah and Kaufmann. Shah teaches CX3CL1/CX3CR1 as a novel inflammatory adipose chemokine system that modulates monocyte adhesion to adipocytes and is associated with obesity, insulin resistance, and type 2 diabetes; Shah further teaches the CX3CR1 SNP, rs3732378, was associated with metabolic syndrome and type 2 diabetes traits, while Kaufmann teaches administering an effective amount of an anti-fungal agent, with fluconazole exemplified, for treating type 2 diabetes. Since Shah teaches the CX3CR1 SNP, rs3732378, is associated with type 2 diabetes, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated evaluating a subject for the presence of this SNP, and to have administered an effective amount of fluconazole to the subject if this SNP is detected, as Kaufmann teaches treatment of diabetes, including type 2 diabetes, with fluconazole. 


Claim Objections
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statements
The IDS filed on 6/18/20 & 11/8/21 have been considered. 


Conclusion
Claims 1, and 6-19 are rejected. Claims 2-5 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627